DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 04 January 2021. As directed by the amendment: claims 1, 3, 11, 17, and 19 have been amended; no claims have been cancelled or added. Thus, claims 1-5, 7-14, and 16-20 are presently pending in this application. 
	Applicant’s amendments to the Claims have overcome each and every objection made in the previous office action.
Reasons for Allowance
Claims 1-5, 7-14, and 16-20 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
 The closest prior art of record, Bernard et al (US 2005/0215941), fails to disclose or make obvious a device as described in claims 1, 11, and 19. Specifically, Bernard fails to disclose or make obvious an electroporation device, in combination with the other elements of the claim, which provides an array of electrodes that is mounted on a support slide, both of which are movable with respect to the housing and the jet injection nozzle when moving between a retracted position within the housing and an expanded outside of the housing. Instead, Bernard discloses an electroporation device that moves both the electrode array and the jet injection nozzle into contact with the patient together, as seen in Figure 11. In addition, it would not be obvious to one of ordinary skill in the art to interpret the opening of the device (316) as the jet injection nozzle because a jet injection nozzle is known to one of ordinary skill in the art as a narrow opening through which high-pressure fluid can be ejected to penetrate the outermost layer of the skin of a patient. As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 1, 11, and 19. Claims 2-5, 7-10, 12-14, 16-18, and 20 are allowed for incorporating the allowable limitations due to their respective dependencies on the independent claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/15/2021